OPINION AND ORDER
On July 6, 1998, the Inquiry Tribunal of the Kentucky Bar Association issued a two-count charge against M. Jeannine Clements of Louisville. Count I charged her with a violation of SCR 3.130-1.8(c) which provides in pertinent part that a lawyer shall not prepare an instrument giving a lawyer any substantial gift from a client, including a testamentary gift, except where the client is related to the donee. She admits that she prepared a Last Will and Testament which included a bequest to her in the amount of $50,000. She further admits that she was not related to her client, the testator.
Count II charges that Clements violated SCR 3.130-8.3(a) which provides in pertinent part that it is professional misconduct for a lawyer to violate or attempt to violate the rules of professional conduct. She was charged with threatening to take action inconsistent with her fiduciary duty as executrix of an estate when she notified a beneficiary of the estate that she had decided not to disclaim a $50,000 bequest, but that she would accept it.
Clements admits that she violated both SCR 3.130-1.8(c) and SCR 3 ,130-8.3(a) and that she now desires to terminate this disciplinary proceeding by consenting to a suspension from the practice of law for 59 days. She acknowledges that her conduct as alleged constitutes unethical conduct and that she will not engage in the practice of law until she is reinstated. In view of the admission of Clements that her behavior was unethical and her disclaimers of any interest in the bequest as well as the KBA request for the 59 day suspension:
It is hereby ORDERED that M. Jeannine Clements is suspended from the practice of law in the Commonwealth of Kentucky for 59 days from the date of entry of this order. She shall not engage in the practice of law *513until she is reinstated pursuant to SCR 3.510(2).
Clements shall pay all costs associated with the disciplinary investigation in the amount of $6.44. The disciplinary proceeding against her is hereby terminated.
All concur.
Entered: January 21,1999.
/s/ Joseph E. Lambert Chief Justice